Citation Nr: 1231553	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  00-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to service connection for a psychiatric disorder, to include major depression.  

[The issues of entitlement to service connection for hearing loss; a back disability; impotence; bladder dysfunction; bowel dysfunction; a cervical spine/spinal cord condition; loss of sensory and motor function of the right and left upper extremities; and loss of sensory and motor function of the right and left lower extremities, as well as the issue of entitlement to an evaluation in excess of 40 percent for a right shoulder disability from May 29, 2004, are the subject of a separate decision].  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to July 1965 and from October 1990 to April 1991, with additional service in the Reserves.

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 1998 and March 1999 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In a March 2006 decision, the Board, in pertinent part, adjudicated the above issues.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2006, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board decision as to the issues currently on appeal, and remanded the matter to the Board for compliance with the instructions in the joint motion. 

In June 2007 the Board remanded these issues to the RO via the Appeals Management Center (AMC) for additional development. 

In October 2010, the Board again remanded this matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In this regard, it is important to note that the Veteran has two representatives, each (it appears) representing the Veteran on different appeals, filing, in some cases, additional appeals at different stages of the appeals process, creating confusion and delay.  The Veteran and his representatives are asked to better coordinate their actions in order to expedite the adjudication of this case. 
REMAND

As it relates to the claims of service connection for memory loss and a psychiatric disorder, to include major depression, the Board notes that at the time of his April 1991 service separation examination, the Veteran checked the "yes" boxes when asked if he had or had ever had frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  At the time of his March 1997 Gulf Registry Examination, the Veteran reported having sleep pattern disturbances and impotency.  He indicated that this problem began in April 1991 and had continued until the present time.  

At the time of an April 1998 VA examination, the Veteran indicated that he began to experience problems with his sex life approximately 7 years earlier, which had caused difficulties with his marriage.  Following examination, the examiner rendered diagnoses of sexual disorder, NOS; depression, NOS; and substance use disorder, alcohol abuse, episodic.  

The examiner did not render an opinion as to the etiology of the Veteran's psychiatric difficulties and whether they were related to his period of service.  The Veteran maintains that his psychiatric problems, including memory loss, had their onset in service.  Based upon the Veteran's reports of memory loss and other psychiatric symptoms on his April 1991 service separation report of medical history, his notation at the time of his March 1997 Gulf War Registry examination that he had had sleep problems and problems with sexual intimacy for seven years, and the findings of the April 1998 VA examiner, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder, to include memory loss, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should also be scheduled for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder, to include depression/major depressive disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available for review in conjunction with the examination, and the examiner should note such review in the report.  Following the examination, the examiner is requested to render the following opinion: is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder found, including depression/major depressive disorder, is related to the Veteran's period of active service?  In this regard, the examiner should consider the Veteran's statements regarding his inservice psychiatric problems, in addition to his statements regarding the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete detailed rationale should be given for any opinion that is rendered. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any memory loss, if present, to include any undiagnosed illness resulting from Gulf War Service.  The claims folder and a copy of this remand must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his active service, including as a result of his being in the Persian Gulf.  In this regard, the examiner should consider the Veteran's statements regarding his inservice memory loss problems, in addition to his statements regarding the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Complete detailed rationale is requested for each opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO must readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


